                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:18-CR-00025-RJC-DCK
USA                                              )
                                                 )
   v.                                            )                  ORDER
                                                 )
TAMMY DENISE SMITH                               )
                                                 )

        THIS MATTER is before the Court upon a motion by the defendant pro se for an

amended sentence, pursuant to 18 U.S.C. § 3582. (Doc. No. 26).

        The defendant asserts that her sentence for violating 18 U.S.C. § 924(c) is no longer valid

in light of United States v. Simms, 914 F.3d 229 (4th Cir. 2019) (en banc). Thus, the defendant

is not seeking a modification of her sentence under § 3582, but rather attacking her conviction.

Such a claim must be raised pursuant to 28 U.S.C. § 2255.

        IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 26), is

DENIED without prejudice. The Clerk of Court is directed to send the defendant a copy of the

Pro Se Prisoner 2255 Motion to Vacate Form at the place of her incarceration.

 Signed: June 25, 2019
